Citation Nr: 0830868	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-32 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
knee arthrotomy with pain laterally and medially, 
chondromalacia and degenerative joint disease (DJD). 

2.  Entitlement to a rating in excess of 20 percent for right 
knee patellae femoral pain syndrome, secondary to 
chondromalacia patellae with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1975 to November 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   


FINDINGS OF FACT

1. The veteran's left knee disability is manifested by not 
more than moderate subluxation or instability.

2. The veteran's right knee disability is manifested by not 
more than moderate subluxation or instability.  

3. The veteran's left knee disability is manifested by x-ray 
evidence of arthritis, extension to 0 degrees, and flexion to 
100 degrees with pain.  

4.  The veteran's right knee disability is manifested by x-
ray evidence of arthritis, extension to 0 degrees, and 
flexion to 100 degrees with pain.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2007).

3.  The criteria for an assignment of a separate 10 percent 
rating, and no more, for degenerative joint disease of the 
left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2007).  

4.  The criteria for an assignment of a separate 10 percent 
rating, and no more, for degenerative joint disease of the 
right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to claims of entitlement for increased ratings, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letter of September 2006 
does not meet all of the requirements of Vazquez-Flores and 
is not entirely sufficient as to content, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in a September 2006 letter from the RO, the 
veteran was provided with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him, and 
what evidence the VA would attempt to obtain on his behalf.  
The letter further provided the veteran with information 
concerning the evaluation and effective date that could be 
assigned should his claims for an increased evaluation be 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the content requirements set forth in 
Vazquez-Flores, the veteran demonstrated actual knowledge of 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Indeed, on his October 2007 substantive appeal form, the 
veteran described how his knee disabilities necessitated the 
use of braces and crutches; he also made note of various 
physical restrictions.  Moreover, a July 2007 statement of 
the case set forth the diagnostic criteria for the 
disabilities at issue.  Accordingly, the veteran can be 
expected to understand what kind of evidence was needed to 
support his claim.  


Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication and the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify. 

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Evaluations

At the outset, the Board notes that it is necessary to 
consider the complete medical history of the veteran's 
condition when evaluating the level of disability and changes 
in condition .  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2007).  The Board 
has considered all of the evidence of record.  However, the 
most probative evidence of the degree of impairment consists 
of records generated in proximity to and since the claim on 
appeal.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities. The assignment of a particular diagnostic code 
is dependent on the facts of a particular case. See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5257

The veteran contends that he is entitled to a higher 
disability rating for his service-connected knee disorders.  
He asserts that his knee disabilities cause multiple types of 
impairment including pain, limitation of motion, and 
instability.

The veteran is currently receiving a 20 percent evaluation 
for his left knee and a 20 percent evaluation for his right 
knee under DC 5257 for "moderate" recurrent subluxation and 
instability.  The next higher rating of 30 percent rating is 
warranted only where there is "severe" recurrent subluxation 
and instability.  The Board does not find that the evidence 
supports such a finding.

With respect to the right knee, at a VA examination in 
October 2006, the veteran demonstrated negative anterior 
cruciate laxity for instability and +2 medial collateral 
laxity; diagnostic tests, including Lachman's, anterior 
drawer, and McMurray's were also negative upon examination.  
Moderate crepitus and positive patella grind were present.  
Neurovascular status was intact.  No ankylosis was noted.  
Subjectively, the veteran endorsed pain, popping and 
occasional flare-ups of the right knee.  

As to the left knee, there were similar complaints of pain 
and popping; no flare-ups were noted.  The veteran 
demonstrated +1 medial collateral laxity and negative 
anterior cruciate laxity for instability.  Diagnostic tests, 
including Lachman's, anterior drawer, and McMurray's were 
also negative upon examination.  Moderate patellofemoral 
crepitus was present.  Neurovascular status was intact.  No 
reference to ankylosis was made.  

At an April 2006 VA orthopedic consultation, the veteran 
continued to report pain and occasional swelling.  The 
examining physician found both knees were stable to varus 
stress at 20 degrees.  He further noted full range of motion 
and stable ligaments bilaterally.  In fact, the only evidence 
to the contrary are the veteran's own, subjective complaints 
of severe lateral instability.  However, the Board cannot 
find that this constitutes "severe" recurrent subluxation and 
instability such as to justify the next-higher 30 percent 
rating under DC 5257.  To the extent that instability is 
demonstrated, it is determined that such symptoms have been 
appropriately accounted for in the assignment of a 20 percent 
evaluation in effect throughout the rating period on appeal.  
As such, the veteran is not entitled to an increased 
evaluation for either his left or right knee disability under 
diagnostic code 5257.

In reaching the above conclusion, the Board acknowledges 
that, in evaluating disabilities of the musculoskeletal 
system, additional limitation of function due to factors such 
as pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of Diagnostic Code 5257, because such Code section 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

Separate Ratings under Diagnostic Codes 5003, 5010, 5260 and 
5261

To this point, the Board has considered only the 
manifestations of the veteran's knee disabilities that are 
based on instability.  In the present case, the competent 
evidence also reveals degenerative arthritis of the right and 
left knee.  In this regard, the VA General Counsel has held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.  Here, the RO has determined that 
degenerative joint disease is part of the veteran's service-
connected disabilities, and the last rating decision reflects 
that the knee conditions are considered ratable under the 
provisions of DC 5010 for degenerative arthritis.  (See 
November 2006 Rating Decision). 

With respect to limitation of motion requirements, to warrant 
a separate rating for arthritis based on X-ray findings and 
limited motion under diagnostic codes 5260 or 5261, the 
flexion and/or extension limitations must at least meet the 
criteria for a zero-percent rating.  As the record already 
demonstrates findings of arthritis, the Board must determine 
whether the evidence shows limited motion of the knees to at 
least a noncompensable degree as outlined below. 

A compensable rating under DC 5260 requires the flexion (or 
bending the knee) be limited to 45 degrees from the straight 
leg position.  A compensable rating under DC 5261 requires 
that the extension (or straightening of the knee) be limited 
to 10 degrees from the straight position.  See 38 C.F.R. 
§ 4.71a.  In this case, the most recent VA examination 
findings reveal that, with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 as discussed in Deluca, knee 
motion in did not approximate these requirements.  See Deluca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).   Both knees could 
be fully extended to the 0 degree position, and flexion was 
limited to 100 degrees with pain.  As such, the veteran does 
not meet the criteria for even a noncompensable evaluation 
under either diagnostic code 5260 or 5261 for limitation of 
motion.  

However, the provisions of DC 5003 provide that where there 
is X-ray evidence of arthritis and, also, a limitation of 
motion in the joint, even though it is noncompensable under 
the rating code for that joint, a 10 percent rating may be 
assigned for the joint affected by that limitation of motion.  
The limitation rated under DC 5003 is different from the 
instability for which the 20 percent rating has been assigned 
pursuant to DC 5257.  In as much as the RO has already 
established that degenerative joint disease is part of both 
service-connected knee disabilities, a separate 10 percent 
rating can be assigned under DC 5003.  However, a 10 percent 
evaluation is the highest rating assignable for a separate 
joint pursuant to this rating code.  A higher rating would 
have to be assigned under DC 5260 or 5261, and, as discussed 
above, the limitation of motion does not approximate the 
criteria for evaluation under either of diagnostic code.  
Therefore, assignment of a separate 10 percent rating for 
arthritis of the right and left knee is warranted here.  

Other Considerations

The Board has also contemplated whether any other diagnostic 
code(s) might allow for additional ratings in this case.  
However, as the competent evidence does not establish 
ankylosis, or functional impairment comparable therewith, 
Diagnostic Code 5256 is inapplicable.  Similarly, as the 
evidence fails to demonstrate tibia/fibula impairment, 
Diagnostic Code 5262 is not for application.  There are no 
other relevant Code sections for consideration of the 
veteran's bilateral knee disability. 

In sum the veteran's bilateral knee disability is 
approximated by no more than moderate instability, and a 
rating in excess of 20 percent is not warranted.  However, 
assignment of a separate 10 percent rating for arthritis of 
both, the right and left knee, is justified.  



ORDER

An evaluation in excess of 20 percent for the veteran's left 
knee instability is denied.

An evaluation in excess of 20 percent for the veteran's right 
knee instability is denied.
A 10 percent rating is granted for the veteran's degenerative 
joint disease of the left knee, subject to the laws and 
regulations governing the payment of monetary awards.  

A 10 percent rating is granted for the veteran's degenerative 
joint disease of the right knee, subject to the laws and 
regulations governing the payment of monetary awards.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


